DETAILED ACTION
The instant application having Application No. 16/572,805 filed on 9/17/2019 is presented for examination by the examiner.
The claims submitted April 18, 2022 in response to the office action mailed January 24, 2022 are under examination. Claims 1-19 are pending.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
	The applicant has submitted a translation of the foreign priority document TW108125681. However, this translation does not provide support for claims 1-19, because the limitation “Ivz is a full diagonal length of the sensing element” was not described in the foreign priority document in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Thus the effective filing date for the current claims is taken to be September 17, 2019.

Specification
The amendment filed April 18, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: paragraphs [0005], [0057], [0065], [0072] and the abstract: “Ivz is a full diagonal length of the sensing element”.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following 35 USC §112(a) rejections are maintained.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1, 18 and 19, the limitations “the lens apparatus satisfies 0.7 <( Pz/Ivz ) < 1.2, where … Ivz is a full diagonal length of the sensing element” were not described in the specification.  Applicant has not pointed out where the amended claim is supported, nor does there appear to be a written description of the claim limitation ‘Ivz is a full diagonal length of the sensing element’ in the application as filed (see MPEP §2163.04, Sec. I). The specification as filed repeats the phrase “Ivz is a length of the sensing element in a direction parallel to the optical axis” at four places within the specification. The specification gives no indication of what type of length of the sensing element it is referring to, a half-diagonal length, a full diagonal length, a half-width, a full width, a half-height or a full height. Thus the limitation “Ivz is a full diagonal length of the sensing element” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the newly claimed invention.
Claims 2-17 depend from claim 1 and inherit this written description issue.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 10-12 and 18 are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by Choi et al. USPGPub 2016/0327773 (hereafter Choi).
Regarding claim 1, Choi teaches (Fig. 14, embodiment 3, Table 5, paragraphs [0110]-[0115]) “A lens apparatus (120, Fig. 14, embodiment 3, paragraph [0110]: “thin telephoto lens 120”), from an object side (S1) to an image side (S16) along an optical axis (the optical axis of thin telephoto lens 120), sequentially comprising:
a lens driving module (paragraphs [0013]-[0014]: “The second lens group may be configured to be displaced in a direction perpendicular to an optical axis so as to correct vibration. The third lens group may be configured to be displaced according to an optical axis so as to perform a focusing function.” thus lens groups are driven making G1, G2, G3 and their associated drivers a lens driving module) comprising a first lens unit (G1, G2 and G3), wherein the first lens unit comprises a plurality of lenses (LE11, LE21, LE22, LE31, LE32), the lenses define the optical axis (the optical axis of LE11, LE21, LE22, LE31, LE32), one of the lenses has a maximal effective diameter CAB (whichever lens amongst LE11,LE21, LE22, LE31 and LE32 has the largest effective diameter. A lower limit on CAB is D1_s, which can be calculated from L1/D1_s = 1.49, where paragraph [0029]: “L1 corresponds to a length of an optical path within the first lens element along an optical axis of the first lens elements” and thus from Table 5, L1=3.3 + 3.2 = 6.5, thus D1_s=4.362), and another one of the lenses has a minimal effective diameter CAS (whichever lens amongst LE11,LE21, LE22, LE31 and LE32 has the smallest effective diameter. A upper limit on CAB is D1_s, which as calculated above D1_s=4.362);
a first reflecting element (mirror M1); and
a sensing element (paragraph [0077]: “an image sensor placed on the image plane IP”) disposed on an imaging plane of the lens apparatus (paragraph [0077]: “the image plane IP”);
wherein the first reflecting element is disposed between the lens driving module and the sensing element (M1 is disposed between G1, G2, G3 and IP), and the lens apparatus satisfies 0.7 <( Pz/Ivz ) < 1.2 (from the values given below Pz/Ivz=0.7189 which is in the claimed range), where Pz is a distance from an image side surface of one of the lenses closest to the image side to a reflecting surface of the first reflecting element along the optical axis (the sum of the thicknesses from surface 12 to surface 14, Pz=0.5+0.3+3.6=4.4), and Ivz is a full diagonal length of the sensing element (IMG HT=3.06, thus Ivz=2*3.06=6.12).”
Regarding claim 2, Choi teaches “The lens apparatus as claimed in claim 1, further comprising a second reflecting element (prism P1) disposed between the object side and the lens driving module (P1 is between the object side and the lenses that are driven G2 and G3).”
Regarding claim 3, Choi teaches “The lens apparatus as claimed in claim 2, wherein the lens apparatus further satisfies CAS /2 < Py < CAB (an upper limit on CAS/2 is D1_s/2 where D1_s=4.36 has been calculated above, so CAS/2 < 2.181, a lower limit on CAB is D1_s which is 4.36, Py is the thickness of surface 15 in Table 5, Py=2.5000386, and 2.181<2.500036<4.36 thus the condition is satisfied), where Py is a vertical distance from a reflecting point of the first reflecting element to the sensing element (Py=2.500036, Py is the thickness of surface 15 in Table 5, which is the distance between the mirror surface M1 and the image plane S16/IP), and the optical axis passes through the reflecting point (see Fig. 14).”
Regarding claim 10, Choi teaches “The lens apparatus as claimed in claim 2, wherein the lens driving module is configured to drive the lenses (paragraph [0014]: “The third lens group may be configured to be displaced according to an optical axis so as to perform a focusing function.”) to move in a direction (paragraph [0014]: “displaced according to an optical axis”.) perpendicular to a Y-direction, the Y-direction is perpendicular to a receiving plane of the sensing element (the vertical direction in Fig. 14 is the direction perpendicular to the receiving plane of the sensing element, and thus the vertical direction in Fig. 14 is the Y-direction. The optical axis direction along which the third lens group moves, is the horizontal direction in the plane of the page in Fig. 14, which is perpendicular to the vertical, Y-direction), a Z-direction is parallel to the optical axis (the horizontal direction in the plane of the page in Fig. 14 which is parallel to the optical axis), a X-direction (the direction perpendicular to the plane of the page in Fig. 14) is perpendicular to the Z-direction and the Y-direction (the direction perpendicular to the page is perpendicular to the vertical and horizontal directions within the page), and the Z-direction, the X-direction and the Y-direction are perpendicular to each other (the horizontal direction, the direction perpendicular to the page, and the vertical direction are perpendicular to each other).”
Regarding claim 11, Choi teaches “The lens apparatus as claimed in claim 10, wherein the first reflecting element is a prism or reflecting mirror (the first reflecting element is mirror M1).”
Regarding claim 12, Choi teaches “The lens apparatus as claimed in claim 11, wherein the second reflecting element is a prism or reflecting mirror (the second reflecting element is prism P1).”
Regarding claim 18, Choi teaches (Fig. 14, embodiment 3, Table 5, paragraphs [0110]-[0115]) “A lens apparatus (120, Fig. 14, embodiment 3, paragraph [0110]: “thin telephoto lens 120”), from an object side (S1) to an image side (S16) along an optical axis (the optical axis of thin telephoto lens 120), sequentially comprising:
a lens driving module (paragraphs [0013]-[0014]: “The second lens group may be configured to be displaced in a direction perpendicular to an optical axis so as to correct vibration. The third lens group may be configured to be displaced according to an optical axis so as to perform a focusing function.” thus lens groups are driven making G1, G2, G3 and their associated drivers a lens driving module) comprising a first lens unit (G1, G2 and G3), wherein the first lens unit comprises a plurality of lenses (LE11, LE21, LE22, LE31, LE32), the lenses define the optical axis (the optical axis of LE11, LE21, LE22, LE31, LE32), one of the lenses has a maximal effective diameter CAB (whichever lens amongst LE11,LE21, LE22, LE31 and LE32 has the largest effective diameter. A lower limit on CAB is D1_s, which can be calculated from L1/D1_s = 1.49, where paragraph [0029]: “L1 corresponds to a length of an optical path within the first lens element along an optical axis of the first lens elements” and thus from Table 5, L1=3.3 + 3.2 = 6.5, thus D1_s=4.362), and another one of the lenses has a minimal effective diameter CAS (whichever lens amongst LE11,LE21, LE22, LE31 and LE32 has the smallest effective diameter. A upper limit on CAB is D1_s, which as calculated above D1_s=4.362);
a first reflecting element (mirror M1); and
a sensing element (paragraph [0077]: “an image sensor placed on the image plane IP”) disposed on an imaging plane of the lens apparatus (paragraph [0077]: “the image plane IP”);
wherein the first reflecting element is disposed between the lens driving module and the sensing element (M1 is disposed between G1, G2, G3 and IP), and the lens apparatus satisfies 0.7 <( Pz/Ivz ) < 1.2 (from the values given below Pz/Ivz=0.7189 which is in the claimed range), where Pz is a distance from an image side surface of one of the lenses closest to the image side to a reflecting surface of the first reflecting element along the optical axis (the sum of the thicknesses from surface 12 to surface 14, Pz=0.5+0.3+3.6=4.4), and Ivz is a full diagonal length of the sensing element (IMG HT=3.06, thus Ivz=2*3.06=6.12);
wherein the lens apparatus satisfies CAS /2 < Py < CAB (an upper limit on CAS/2 is D1_s/2 where D1_s=4.36 has been calculated above, so CAS/2 < 2.181, a lower limit on CAB is D1_s which is 4.36, Py is the thickness of surface 15 in Table 5, Py=2.5000386, and 2.181<2.500036<4.36 thus the condition is satisfied), where Py is a vertical distance from a reflecting point of the first reflecting element to the sensing element (Py=2.500036, Py is the thickness of surface 15 in Table 5, which is the distance between the mirror surface M1 and the image plane S16/IP), and the optical axis passes through the reflecting point (see Fig. 14).”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. USPGPub 2021/0063686 A1 (hereafter Kim) in view of Tseng et al. USPGPub 20180267271  (hereafter Tseng).
Regarding claim 1, Kim teaches (Fig. 15, eighth example) “A lens apparatus (Fig. 15 optical imaging system 800), from an object side to an image side along an optical axis (from the top-left to the image sensor 860 in Fig. 15), sequentially comprising:
a lens … module (810, 820, 830 and 840) comprising a first lens unit (810, 820, 830, 840), wherein the first lens unit comprises a plurality of lenses (810, 820, 830, 840), the lenses define the optical axis (second optical axis C2), one of the lenses has a maximal effective diameter CAB, and another one of the lenses has a minimal effective diameter CAS (although the effective radius for each of the surfaces of each of the lenses in a major axis and a minor axis for the eighth example are not listed in Tables 18 and 19 they exist and one of them will be the maximal effective diameter CAB and one of them will have the minimal effective diameter CAS);
a first reflecting element (second prism P2); and
a sensing element (image sensor 860) disposed on an imaging plane of the lens apparatus (paragraph 54 “an imaging plane (or an image sensor)”;
wherein the first reflecting element is disposed between the lens … module and the sensing element (see position of P2 between 840 and 860 in Fig. 15), and the lens apparatus satisfies 0.7 <( Pz/Ivz ) < 1.2 (given the values for Pz and Ivz below, either Pz/Ivz=0.788 or Pz/Ivz=0.866 both of which are in the claimed range), where Pz is a distance from an image side surface of one of the lenses closest to the image side to a reflecting surface of the first reflecting element along the optical axis (From Table 15, Pz=2.0+1.5=3.5 which is the sum of the distance of surface 11 which is the distance between the fourth lens and the front surface of the prism and the distance of surface 12 which is the distance between the front surface of the prism and the reflecting surface of the prism), and Ivz is a full diagonal length of the sensing element (IMG_HT is the half diagonal length of the imaging plane, see paragraph 54. For the eighth example Fig. 16 shows IMG HT=2.22, however, IMG HT for the eight example is not listed in Table 17. Note that for examples 1-7 IMG_HT=2.04 in Table 17 even though Figs. 2, 4, 6, 8, 10, 12 and 14 show aberration curves extending up to IMG_HT=2.22 or 2.24. Thus one can reasonably deduce that IMG_HT=2.04 in example 8 as well. Thus Ivz is equal to either 4.44 or 4.04).”
However, Kim is silent regarding that the lens module is a lens driving module.
Tseng teaches (Figs. 17A-17C, 23E) “A lens apparatus (Figs. 17A-17C), from an object side to an image side along an optical axis (from left to right in Figs. 17A-17C), sequentially comprising:
a lens … module (optical elements 900, 910, 920, 930, and 940, where 910-940 are lenses) comprising a first lens unit (900-940), wherein the first lens unit comprises a plurality of lenses (there are 4), the lenses define the optical axis (the optical axis through these lenses marked with the dash-dot line), one of the lenses has a maximal effective diameter CAB (the maximal effective diameter of lenses 910-940, which appears to be one of 910 or 940), and another one of the lenses has a minimal effective diameter CAS (the minimal effective diameter of 910-940 which appears to be that of 930);
a first reflecting element (982); and
a sensing element disposed on an imaging plane of the lens apparatus (image sensor 970 with image surface 960);
wherein the first reflecting element is disposed between the lens … module and the sensing element (see position of 982 between 940 and 960 in Figs. 17A-17C).
In Fig. 23E Tseng teaches “a lens driving module (12T paragraph 216: “The driving assembly 12T enables the imaging lens module 11T to obtain a preferable imaging position, so that the imaged object 26 in different object distances can be imaged clearly.”)”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a lens driving module as taught by Tseng in Fig. 23E into the lens assembly of Kim Fig. 15 because such a driving assembly enables the imaged object 26 in different object distances to be imaged clearly as taught by Tseng (paragraph 216).
Regarding claim 2, Kim teaches (Fig. 15) “The lens apparatus as claimed in claim 1, (see claim 1)  further comprising a second reflecting element (prism P) disposed between the object side and the lens driving module (see position of prism P in Fig. 15 between the object side and the lens module 810-840).”
Regarding claim 10, The Kim-Tseng-combination introduced for claim 1 teaches “The lens apparatus as claimed in claim 2, wherein the lens driving module is configured to drive the lenses to move in a direction perpendicular to a Y-direction, the Y-direction is perpendicular to a receiving plane of the sensing element, (Tseng: 12T moves them for focusing along the optical axis of the lenses which is perpendicular to such a  Y-direction) a Z-direction is parallel to the optical axis (the optical axis direction through the lenses), a X-direction is perpendicular to the Z-direction and the Y-direction (the direction perpendicular to both Y and Z), and the Z-direction, the X-direction and the Y-direction are  perpendicular to each other (Y is perpendicular to the optical axis Z, and X is perpendicular to both Y and Z by construction, thus they are all perpendicular to each other).”
Regarding claim 11, Kim teaches “The lens apparatus as claimed in claim 10, wherein the first reflecting element is a prism or reflecting mirror (prism P2).”
Regarding claim 12, Kim teaches “The lens apparatus as claimed in claim 11, wherein the second reflecting element is a prism or reflecting mirror (prism P1).”

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. USPGPub 2016/0327773 (hereafter Choi) as applied to claim 3 above, and further in view of Kao et al. USPGPub 2020/0209511 A1 (hereafter Kao).
Regarding claim 4, Choi teaches “the lens apparatus as claimed in claim 3, … the first lens unit (G3) … is movable … in a Z-direction, and the Z-direction is parallel to the optical axis (paragraph [0014]: “the third lens group may be configured to be displaced according to an optical axis so as to perform a focusing function.”).” however, Choi does not explicitly teach “wherein the lens driving module further comprises a first fixing element and a first carrier, the first carrier is configured to fix and carry the first lens unit, is disposed on the first fixing element and is movable with respect to the first fixing element in a Z-direction, and the Z-direction is parallel to the optical axis.” 
Kao teaches (claim 1) “A lens apparatus (optical member driving mechanism 801)… comprising:
a lens driving module (optical member driving mechanism 801) comprising a first lens unit (optical member 900 which comprises a lens see paragraph [0004]), wherein the first lens unit … define the optical axis (optical axis O1, see Fig. 2)…
a first reflecting element (reflection member 890);”
(claim 4) “wherein the lens driving module further comprises a first fixing element (base 820) and a first carrier (carrier 830), the first carrier is configured to fix and carry the first lens unit (paragraph [0038]: “the carrier 830 and the optical member 900 carried therein”), is disposed on the first fixing element (830 is on 820 see Figs. 2 and 3) and is movable with respect to the first fixing element (paragraph [0038]: “drive the carrier 830 and the optical member 900 carried therein to move along the first optical axis O1 (the X axis) relative to the base 820”) in a Z-direction, and the Z-direction is parallel to the optical axis (paragraph [0038]: “move along the first optical axis O1 (the X axis) relative to the base 820”, the X-axis in Kao is the Z-direction in the instant claim because the X axis is parallel to the optical axis O1 of the optical member 900).”
Kao further teaches (paragraph [0038]) “When a current is applied to the second driving coils 847, an electromagnetic driving force may be generated by the second electromagnetic driving assembly 845 to drive the carrier 830 and the optical member 900 carried therein to move along the first optical axis O1 (the X axis) relative to the base 820, performing the autofocus (AF) function.”
Thus Choi teaches the device of claim 4, except for details of the lens driver for auto-focusing. Kao teaches the claimed first fixing element, first carrier for the lens unit, and the relative movement of the first carrier. Kao further teaches that such an assembly allows the performance of an autofocus function (paragraph [0038]).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the autofocusing driving mechanism of Kao, to perform the autofocus function of Choi, because Kao teaches that such a driving mechanism can be used to for performing the autofocus (AF) function (Kao paragraph [0038]).
Regarding claim 5, the Choi-Kao combination teaches “the lens apparatus as claimed in claim 4,” and Choi further teaches “wherein the lens driving module (G3 and it’s associated driver), the first reflecting element (mirror M1), and the sensing element (paragraph [0077]: “image sensor placed on the image plane IP”) are sequentially arranged (see order in Fig. 14) in the direction of the optical axis (see Fig. 14).”

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. USPGPub 2016/0327773 (hereafter Choi) in view of Kao et al. USPGPub 2020/0209511 A1 (hereafter Kao) as applied to claim 4 above, and further in view of Tanaka et al. US 5,684,640 (hereafter Tanaka).
Regarding claim 6, the Choi-Kao combination teaches “the lens apparatus as claimed in claim 4,” and Choi further teaches “wherein the lens apparatus further comprises an optical stabilizing module (paragraph [0013]: “The second lens group may be configured to be displaced in a direction perpendicular to an optical axis so as to correct vibration” where correcting vibration and optical stabilization are the synonyms) comprising a second lens unit (G2),… the second lens unit… is movable in a X-direction … Y-direction (paragraph [0013]: “The second lens group may be configured to be displaced in a direction perpendicular to an optical axis” both the X-direction and the Y-direction are perpendicular to the optical axis direction, so paragraph 13 is describing a movement that is at least in one of the two claimed directions, if not both), and the Z-direction, the X-direction and the Y-direction are perpendicular to each other (the horizontal/optical axis direction, the direction perpendicular to the plane of the page in Fig. 14 and the vertical direction are all perpendicular to one another).”
However, Choi does not explicitly teach “a second fixing element and a second carrier, the second carrier is configured to fix the second lens unit, is disposed on the second fixing element and is movable with respect to the second fixing element in a X-direction and a Y-direction.”
Tanaka teaches a lens apparatus (vibration compensation device 20, with lens group 8) comprising a lens driving module (vibration compensation device 20), (claim 6): “wherein the lens apparatus further comprises an optical stabilizing module (vibration compensation device 20, where vibration compensation and optical stabilizing are synonyms) comprising a second lens unit (lens group 8), a second fixing element (baseplate 21) and a second carrier (lens frame 6), the second carrier is configured to fix the second lens unit (col. 4 lines 32-34: “Rear lens group 8 is retained and fixed in a lens frame 6”), is disposed on the second fixing element (see e.g. Fig. 6) and is movable with respect to the second fixing element in a X-direction and a Y-direction (col. 5 lines 10-11: “Via movable member 36, lens frame 6 can be moved in the x-axis direction” and col. 5 lines 23-26: “Via movable member 37, lens frame 6 can be moved in the y-axis direction” see the center of Fig. 3 which shows the x and y axis directions to be two perpendicular directions to the z axis that is parallel to the optical axis that is perpendicular to the page in Fig. 3 and goes through the center of the lenses), and the Z-direction, the X-direction and the Y-direction are perpendicular to each other (the optical axis that is perpendicular to the plane in Fig. 3, the x-direction and the y-direction in Fig. 3 are perpendicular to each other).”
Tanaka further teaches (col. 4 lines 56-60) “Vibration compensation device 20 compensates for vibrations affecting the camera by shifting anti-vibration lens 8 in a direction at right angle (perpendicular) to the optical axis I, thereby compensating for image movement on imaging plane 16.”
Thus the Choi-Kao combination teaches the device of claim 6 except for the details of the vibration compensation driver including a second fixing element, a second carrier and the relative movement of the second carrier to the second fixing element. Tanaka teaches a vibration compensation driver with the claimed elements and their movements.
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a vibration compensation device as taught by Tanaka to move the lens G2 of Choi that correct for vibrations because Tanaka teaches (col. 4 lines 56-60) “Vibration compensation device 20 compensates for vibrations affecting the camera by shifting anti-vibration lens 8 in a direction at right angle (perpendicular) to the optical axis I, thereby compensating for image movement on imaging plane 16.”
Regarding claim 7, the Choi-Kao-Tanaka combination teaches “the lens apparatus as claimed in claim 6,” however, Choi fails to teach “further comprising a housing, wherein the lens driving module and the second reflecting element are fixed in the housing, the housing comprises a bottom plate and a top plate disposed with respect to each other, a length of the bottom plate is smaller than a length of the top plate in the Z-direction.”
Kao teaches “further comprising a housing (housing 810 and base 820), wherein the lens driving module (first electromagnetic driving assembly 840 and a second electromagnetic driving assembly 845) and the second reflecting element (reflection member 890) are fixed in the housing (see e.g. Fig. 1), the housing comprises a bottom plate (base 820) and a top plate (the top plate of housing 810) disposed with respect to each other (820 and the top plate of housing 810 are disposed in the bottom and top positions with respect to each other), a length of the bottom plate (length of 820 in the X-direction in Fig. 2) is smaller than a length of the top plate in the Z-direction (the full length of the top plate of 810 in the X-direction in Fig. 2; the length of 820 in the X-direction is smaller than the length of the top plate of 810 in the X-direction).”
The top plate of 810 being longer than the base 820 is a consequence of both the reflection member 890 and the optical member 900 with base 820 being disposed in the same housing 810.
The Choi-Kao-Tanaka combination teaches the device of claim 7 except for the details of the housing for the second reflecting member and the lens unit. Kao teaches the housing of claim 7.
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the housing of Kao for at least the second reflecting member and the lens unit of the Choi-Kao-Tanaka combination because Kao teaches that such a housing can have the object side reflecting member and the lens unit disposed therein. 
Regarding claim 8, the Choi-Kao-Tanaka combination teaches “the lens apparatus as claimed in claim 7,” however, Choi fails to teach “wherein a bottom of the housing is provided with an inserting opening, and the top plate of the housing is provided with a light entering opening corresponding to the inserting opening.”
Kao teaches “wherein a bottom of the housing is provided with an inserting opening (see Figs. 3 and 4, 890 is inserted into the bottom of the housing through the opening between base 820 and the lateral sides of housing 810, see paragraph [0045] “the optical member 900 may be disposed in the optical member driving mechanism 801 via the second opening 816 first, and then the reflection member 890 is disposed in the optical member driving mechanism 801”), and the top plate of the housing is provided with a light entering opening (opening 817; paragraph [0044]: “a third opening 817 may be formed on the top surface 811, and correspond to the reflection member 890, such that the light is able to enter”) corresponding to the inserting opening (817 is opposite to the inserting opening through which 890 is inserted into housing 810).”
Kao further teaches that this configuration where 890 is inserted into an insertion opening in housing 810/820 in a position corresponding to the light entering opening 817 allows an “optical calibration process is performed to the optical member 900 and the reflection member 890, and thereby the yield of the optical member driving mechanism 801 may be increased. The above design may simplify the manufacturing process.” (paragraph [0045]).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the housing with an inserting opening and a light entering opening as taught by Kao in the device of the Choi-Kao-Tanaka combination for the purpose of enabling light to enter the optical member (Kao paragraph [0044]), to perform an optical calibration process (Kao paragraph [0045]) and to simplify the manufacturing process (Kao paragraph [0045]).
Regarding claim 9, the Choi-Kao-Tanaka combination teaches “the lens apparatus as claimed in claim 8,” however, Choi fails to teach “wherein the housing further comprises a plurality of gluing holes corresponding to the second reflecting element.”
Kao teaches “wherein the housing further comprises a plurality of gluing holes (plurality of holes 818, paragraph [0043]: “an adhesive (not shown) may be disposed in the holes 818” a hole with an adhesive therein is a gluing hole in that the adhesive in the hole 818 glues 890 and 810 together) corresponding to the second reflecting element (paragraph [0043]: “an adhesive (not shown) may be disposed in the holes 818, such that the reflection member 890 may be affixed in the optical member driving mechanism 801”).”
Kao further teaches (paragraph [0043]) “A plurality of holes 818 may be disposed on the third side surface 814 and correspond to the reflection member 890. For example, an adhesive (not shown) may be disposed in the holes 818, such that the reflection member 890 may be affixed in the optical member driving mechanism 801.”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a plurality of holes in the side surface of the housing in which an adhesive is disposed as taught by Kao in the device of the Choi-Kao-Tanaka combination for the purpose of affixing the second reflection member in the housing as taught by Kao (paragraph [0043]).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. USPGPub 2016/0327773 (hereafter Choi) as applied to claim 10 above, and further in view of Hu et al. USPGPub 2015/0002683 (hereafter Hu).
Regarding claim 13, Choi teaches “the lens apparatus as claimed in claim 10,” however, Choi fails to teach “further comprising a second reflecting element driver configured to drive the second reflecting element to rotate about the X-direction or the Y-direction.”
Hu teaches a lens apparatus (see Fig. 9 with lens module 2) “comprising a second reflecting element (light path adjusting element 11 is a “second reflecting element” in that it is on the object side of lens module 2 and paragraph [0031]: “11 …guide the image lights travelled along one of the light paths A, B to reach the lens module 2”) driver (dual-axis rotary element 12) configured to drive the second reflecting element to rotate about the X-direction or the Y-direction (Fig. 2B paragraph [0031]: “The dual-axis rotary element 12, located at one of the light paths A, B, can perform a limited pivotal motion at least along a first axial direction 91 and a second axial direction 92” direction 92 is perpendicular to the optical axis through the lens module, and thus is the X-direction of the instant claim).”
Hu further teaches (paragraph [0031]) “The anti-shake device 10 further includes a light path adjusting element 11, a dual-axis rotary element 12 and a drive module 13”.
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a rotary element and drive module on which the second reflecting element is mounted as taught by Hu in the device of Choi for the purpose of performing limited pivotal motion of the second reflecting element to provide an anti-shake function as taught by Hu paragraph [0031].
Regarding claim 14, the Choi-Hu combination teaches “the lens apparatus as claimed in claim 13,” and Choi further teaches “wherein the lens driving module further comprises a lens driver configured to drive the lenses (paragraph [0078]: “the third lens group G3 may be moved to the image side along the main axis OX2 when focusing is performed from an infinite range to a finite object distance.” that which moves G3 is a lens driver), the second reflecting element… is a prism (prism P1).”
However, Choi does not explicitly teach “the second reflecting element driver is a prism driver.”
Hu teaches “the second reflecting element driver (dual-axis rotary element 12 and a drive module 13) is a prism driver (paragraph [0039]: “the light path adjusting element 11 is embodied as a wedge-shaped lens” a wedge-shaped lens is a prism).”
Hu further teaches (paragraph [0031]) “The anti-shake device 10 further includes a light path adjusting element 11, a dual-axis rotary element 12 and a drive module 13”.
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a rotary element and drive module on which a prism is mounted as taught by Hu in the device of Choi for the purpose of performing limited pivotal motion of the prism/second reflecting element to provide an anti-shake function as taught by Hu paragraph [0031].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. USPGPub 2016/0327773 (hereafter Choi) in view of Hu et al. USPGPub 20150002683 (hereafter Hu) as applied to claim 14 above, and further in view of Kao et al. USPGPub 2020/0209511 A1 (hereafter Kao).
Regarding claim 15, the Choi-Hu combination teaches “the lens apparatus as claimed in claim 14,” however, Choi is silent regarding “wherein the lens driver comprises a magnet and a coil, and the magnet and the coil are disposed with respect to each other.”
Kao teaches “wherein the lens driver (second electromagnetic driving assembly 845) comprises a magnet (second magnetic members 846) and a coil (second driving coils 847), and the magnet and the coil are disposed with respect to each other (paragraph [0038]: “The second magnetic members 846 may be disposed on the carrier 830, and the corresponding second driving coils 847 are disposed on the base 820… When a current is applied to the second driving coils 847, an electromagnetic driving force may be generated by the second electromagnetic driving assembly 845 to drive the carrier 830 and the optical member 900 carried therein to move along the first optical axis O1 (the X axis) relative to the base 820, performing the autofocus (AF) function.”).”
Kao further teaches (paragraph [0038]): “When a current is applied to the second driving coils 847, an electromagnetic driving force may be generated by the second electromagnetic driving assembly 845 to drive the carrier 830 and the optical member 900 carried therein to move along the first optical axis O1 (the X axis) relative to the base 820, performing the autofocus (AF) function.”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a magnet and coil electromagnetic driving assembly as taught by Kao in the device of the Choi-Hu combination for the purpose of driving the carrier and the optical member therein to move along the optical axis to perform the autofocus function as taught by Kao (paragraph [0038]).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. USPGPub 2016/0327773 (hereafter Choi) as applied to claim 10 above, and further in view of Shabtay et al. USPGPub 2016/0044247 (hereafter Shabtay).
Regarding claim 16, Choi teaches “the lens apparatus as claimed in claim 10,” however, Choi is silent regarding “further comprising a first reflecting element driver configured to drive the first reflecting element to move in a direction perpendicular to a plane of the sensing element.”
Shabtay teaches (claim 1) “A lens apparatus (paragraph [0023]: “a zoom and auto-focus dual-aperture camera with folded Tele lens” Figs. 4 and 5), from an object side to an image side along an optical axis (from right to left in Fig. 4), sequentially comprising:
a lens driving module (Tele sub-camera 204, see arrow 230) comprising a first lens unit (paragraph [0019]: “Tele lens”), wherein the first lens unit … define the optical axis (the optical axis through Tele lens 204),…
a first reflecting element (second mirror 302); and
a sensing element (sensor 304) disposed on an imaging plane of the lens apparatus (where the sensor 304 is defines the imaging plane of the lens apparatus);
wherein the first reflecting element is disposed between the lens driving module and the sensing element (302 is between 204 and 304 see Fig. 4),
(claim 2) “further comprising a second reflecting element (226, paragraph [0019]: “first flat reflecting element (exemplarily a mirror) 226”) disposed between the object side and the lens driving module (paragraph [0019]: “a first flat reflecting element (exemplarily a mirror) 226 inserted in a “Tele” optical path from an object (not shown) through the Tele lens module” see also Figs. 2 and 4).”
(claim 16) “further comprising a first reflecting element driver (mechanism 402) configured to drive the first reflecting element to move (paragraph [0023]: “Mechanism 402 moves second mirror 302”) in a direction perpendicular to a plane of the sensing element (paragraph [0023]: “the second mirror can be moved in other directions to focus the Tele image that is captured by the Tele sensor, for example, along the Z axis or the Y axis.” the plane of the sensing element is the Z-X plane in Fig. 4(a) thus movement along the Y-axis is movement in a direction perpendicular to the plane of the sensing element).”
Shabtay further teaches (paragraph [0023]) “the Tele sub-camera is auto-focused by means of moving the second mirror using an AF mechanism (see FIG. 5) 402 coupled thereto.”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further provide a reflective element driver as taught by Shabtay in the device of Choi to perform or assist in performing an auto-focus function as taught by Shabtay (paragraph [0023]).


Regarding claim 17, Choi teaches “the lens apparatus as claimed in claim 10,” however, Choi is silent regarding “further comprising a first reflecting element driver configured to drive the first reflecting element to move in the direction parallel to the optical axis.”
Shabtay teaches (claim 1) “A lens apparatus (paragraph [0023]: “a zoom and auto-focus dual-aperture camera with folded Tele lens” Figs. 4 and 5), from an object side to an image side along an optical axis (from right to left in Fig. 4), sequentially comprising:
a lens driving module (Tele sub-camera 204, see arrow 230) comprising a first lens unit (paragraph [0019]: “Tele lens”), wherein the first lens unit … define the optical axis (the optical axis through Tele lens 204),…
a first reflecting element (second mirror 302); and
a sensing element (sensor 304) disposed on an imaging plane of the lens apparatus (where the sensor 304 is defines the imaging plane of the lens apparatus);
wherein the first reflecting element is disposed between the lens driving module and the sensing element (302 is between 204 and 304 see Fig. 4),
(claim 2) “further comprising a second reflecting element (226, paragraph [0019]: “first flat reflecting element (exemplarily a mirror) 226”) disposed between the object side and the lens driving module (paragraph [0019]: “a first flat reflecting element (exemplarily a mirror) 226 inserted in a “Tele” optical path from an object (not shown) through the Tele lens module” see also Figs. 2 and 4).”
(claim 17) “further comprising a first reflecting element driver (mechanism 402) configured to drive the first reflecting element to move (paragraph [0023]: “Mechanism 402 moves second mirror 302”) in the direction parallel to the optical axis (paragraph [0023]: “the second mirror can be moved in other directions to focus the Tele image that is captured by the Tele sensor, for example, along the Z axis or the Y axis.” the optical axis direction in Fig. 4 is along the Z-axis, thus movement along the Z axis in Shabtay is moving in the direction parallel to the optical axis).”
Shabtay further teaches (paragraph [0023]) “the Tele sub-camera is auto-focused by means of moving the second mirror using an AF mechanism (see FIG. 5) 402 coupled thereto.”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further provide a reflective element driver as taught by Shabtay in the device of Choi to perform or assist in performing an auto-focus function as taught by Shabtay (paragraph [0023]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. USPGPub 2016/0327773 (hereafter Choi) in view of Shabtay et al. USPGPub 2016/0044247 (hereafter Shabtay).
Regarding claim 19, Choi teaches (Fig. 14, embodiment 3, Table 5, paragraphs [0110]-[0115]) “A lens apparatus (120, Fig. 14, embodiment 3, paragraph [0110]: “thin telephoto lens 120”), from an object side (S1) to an image side (S16) along an optical axis (the optical axis of thin telephoto lens 120), sequentially comprising:
a lens driving module (paragraphs [0013]-[0014]: “The second lens group may be configured to be displaced in a direction perpendicular to an optical axis so as to correct vibration. The third lens group may be configured to be displaced according to an optical axis so as to perform a focusing function.” thus lens groups are driven making G1, G2, G3 and their associated drivers a lens driving module) comprising a first lens unit (G1, G2 and G3), wherein the first lens unit comprises a plurality of lenses (LE11, LE21, LE22, LE31, LE32), the lenses define the optical axis (the optical axis of LE11, LE21, LE22, LE31, LE32), one of the lenses has a maximal effective diameter CAB (whichever lens amongst LE11,LE21, LE22, LE31 and LE32 has the largest effective diameter. A lower limit on CAB is D1_s, which can be calculated from L1/D1_s = 1.49, where paragraph [0029]: “L1 corresponds to a length of an optical path within the first lens element along an optical axis of the first lens elements” and thus from Table 5, L1=3.3 + 3.2 = 6.5, thus D1_s=4.362), and another one of the lenses has a minimal effective diameter CAS (whichever lens amongst LE11,LE21, LE22, LE31 and LE32 has the smallest effective diameter. A upper limit on CAB is D1_s, which as calculated above D1_s=4.362);
a first reflecting element (mirror M1); 
a sensing element (paragraph [0077]: “an image sensor placed on the image plane IP”) disposed on an imaging plane of the lens apparatus (paragraph [0077]: “the image plane IP”); and …
wherein the first reflecting element is disposed between the lens driving module and the sensing element (M1 is disposed between G1, G2, G3 and IP), and the lens apparatus satisfies 0.7 <( Pz/Ivz ) < 1.2 (from the values given below Pz/Ivz=0.7189 which is in the claimed range), where Pz is a distance from an image side surface of one of the lenses closest to the image side to a reflecting surface of the first reflecting element along the optical axis (the sum of the thicknesses from surface 12 to surface 14, Pz=0.5+0.3+3.6=4.4), and Ivz is a full diagonal length of the sensing element (IMG HT=3.06, thus Ivz=2*3.06=6.12).”
However, Choi is silent regarding “a first reflecting element driver configured to drive the first reflecting element to move in the direction parallel to the optical axis.”
Shabtay teaches “A lens apparatus (paragraph [0023]: “a zoom and auto-focus dual-aperture camera with folded Tele lens” Figs. 4 and 5), from an object side to an image side along an optical axis (from right to left in Fig. 4), sequentially comprising:
a lens driving module (Tele sub-camera 204, see arrow 230) comprising a first lens unit (paragraph [0019]: “Tele lens”), wherein the first lens unit … define the optical axis (the optical axis through Tele lens 204),…
a first reflecting element (second mirror 302);
a sensing element (sensor 304) disposed on an imaging plane of the lens apparatus (where the sensor 304 is defines the imaging plane of the lens apparatus); and
a first reflecting element driver (mechanism 402) configured to drive the first reflecting element to move (paragraph [0023]: “Mechanism 402 moves second mirror 302”) in the direction parallel to the optical axis (paragraph [0023]: “the second mirror can be moved in other directions to focus the Tele image that is captured by the Tele sensor, for example, along the Z axis or the Y axis.” the optical axis direction in Fig. 4 is along the Z-axis, thus movement along the Z axis in Shabtay is moving in the direction parallel to the optical axis);
wherein the first reflecting element is disposed between the lens driving module and the sensing element (302 is between 204 and 304 see Fig. 4).”
Shabtay further teaches (paragraph [0023]) “the Tele sub-camera is auto-focused by means of moving the second mirror using an AF mechanism (see FIG. 5) 402 coupled thereto.”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further provide a reflective element driver as taught by Shabtay in the device of Choi to perform or assist in performing an auto-focus function as taught by Shabtay (paragraph [0023]).

Response to Arguments
Applicant's arguments filed April 18, 2022 have been fully considered but they are not persuasive. 
On page 12 of 14 of the applicant’s remarks the applicant argues that because they have submitted amendments to the specification to replace “Ivz is a length of the sensing element in a direction parallel to the optical axis” with “Ivz is a full diagonal length of the sensing element” where it occurs in the abstract, and paragraphs [0005], [0057], [0065] and [0072], that this overcomes the 35 U.S.C. §112(a) rejection of claims 1-19. 
	Unfortunately, this replacement does not rectify the problem that the specification as filed did not support the claim limitation “the lens apparatus satisfies 0.7 < (Pz/Ivz) < 1.2, where Pz is a distance from an image side surface of one of the lenses closest to the image side to a reflecting surface of the first reflecting element along the optical axis, and Ivz is a full diagonal length of the sensing element.” As noted above, the amendments to the abstract and specification contain new matter. 
	On page 13 of 14 of the applicant’s remarks the applicant argues that the rejections over Kim USPGPub 2021/0063686 A1 in view of Tseng USPGPub 2018/0267271 have been overcome by the submission of a verified translation of the foreign priority document TW108125681 which the applicant states corresponds to the rejected claims 1-2 and 10-12. 
	However, the earliest effective filing date of claims 1-2 and 10-12 is not July 19, 2019, which is the filing date of TW108125681, because the translation of TW108125681 does not support the limitation of claim 1: “the lens apparatus satisfies 0.7 < (Pz/Ivz) < 1.2, where Pz is a distance from an image side surface of one of the lenses closest to the image side to a reflecting surface of the first reflecting element along the optical axis, and Ivz is a full diagonal length of the sensing element.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206.  The examiner can normally be reached on 9AM-4PM ET M-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872